B. F. SAFFOLD, J.
In a suit upon a promissory note against one of the makers, a plea by the defendant that his co-maker was a married woman at the time, and that he signed it merely as her surety, is subject to demurrer. The obligation is several, as well as joint, and the plea of coverture is a personal defense. — Gibson v. Marquis, 29 Ala. 668 ; Hall v, Canute, 22 Ala. 650 ; 1 Parsons on Notes and Bills, 244 ; 30 Vermont, 122.
A plea, that the consideration of the note was the hire of a slave, is also bad. — Mudd v. McElvain, January term, 1870.
The judgment is reversed, and the cause remanded.